Title: To Thomas Jefferson from James Dinsmore, 12 December 1801
From: Dinsmore, James
To: Jefferson, Thomas


          
            Sir
            Monticello Dec. 12th 1801
          
          your favour of Nov. 28th with its inclosures is recieved. Mr Wanschaw has done plaistering & is now engaged in Mixing up Stuff for the dineing room; I am rather afraid I will not have it ready for plaistering by the 1st of March. I will do my endeavour. I do not remember that we ever fixed on the Size of the architrave to go round the Sky light. the joist is 10 in. deep. Mr Moran has quit Some time ago. Mr Wash. requested me to Mention that he would be glad to have the balance Settled which he Says is five Dollar. if it is right & you request it I Can advance him that Much—Mr Perry says he will get the timber hauled in Imediately, for roof of the offices, we will have to get more plank Sawed. I think it would also be best to have what flooring plank is wanted got now the Course of the winter; you will please to Mention if we Must Include the Hall in the Bill—
          I Congratulate you Sir on the Conclusion of peace, between Frans & Great Briatain, &, hope it will ease you of a great Maney Embarrassments in the administration of our Government.  with Respect I am Sir your Hbl svt.
          
            Nails made from the 16th Nov to the 15 Dec Inclusive—
            
              
                 
                 lbs.
              
              
                XXX.
                 60
                }
                 
                 
              
              
                XVI.
                 34
                 
                 
              
              
                X.
                151.5
                Amt. nails sold in same time
                £ 9.12.5
              
              
                VI.
                109.5
                Cash rd
                5.19.6
              
              
                IV.
                 50.5
                 
                 
                 
              
              
                 
                 […]
                 
                 
                 
              
            
          
        